Per curiam.
This court granted certiorari to review the decision of the Court of Appeals in Sanders v. State, 140 Ga. App. 101 (230 SE2d 20) (1976). After further consideration we have determined that the writ was improvidently granted.

Dismissed.


Nichols, C. J., Undercofler, P. J., Ingram, Hall and Hill, JJ., concur. Jordan, J., dissents.

William F. Lee, Jr., District Attorney, Robert H. Sullivan, Assistant District Attorney, for appellant.
Cook & Palmour, Bobby Lee Cook, Johnson & Beckham, J. Eugene Beckham, Jr., for appellee.